Per Curiam.—
Jurisdiction in certain cases in domestic attachment, was given to justices of the peace by the acts of 22d August, 1752, and 4th December, 1807. This jurisdiction is limited to cases where the debt or demand of the plaintiff does not exceed one hundred dollars. The act of the 13th June, 1836, merely alters or supplies all previous laws, only so far as they are inconsistent with that act. Now there is no inconsistency between the provisions of the several acts in question; they all operate harmoniously, their main object, wherein they are different, having relation to the amount of the debt or demand of the plaintiff. And a statute will not be held to be repealed unless there appears a clear intention on the part of the legislature to that effect.
Rule absolute.